
	

115 S2879 IS: Behavioral Health Crisis Response Improvements Act
U.S. Senate
2018-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2879
		IN THE SENATE OF THE UNITED STATES
		
			May 17, 2018
			Mrs. McCaskill introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend the Omnibus Crime Control and Safe Streets Act of 1968 to promote behavioral health crisis
			 response training among law enforcement officers. 
	
	
		1.Short title
 This Act may be cited as the Behavioral Health Crisis Response Improvements Act.
		2.Behavioral health crisis response training among law enforcement officers
 (a)In generalTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10101 et seq.) is amended by adding at the end the following:
				
					NNBehavioral health crisis response training among law enforcement officers.
						3041.Behavioral health crisis response training among law enforcement officers
 (a)DefinitionIn this section— (1)the term Director means the Director of the Office of Community Oriented Policing Services;
 (2)the term eligible entity means a State, local, tribal, or territorial law enforcement agency; and (3)the term training provider means a person with which, using funds from a grant awarded under this section, an eligible entity contracts for behavioral health crisis response training for law enforcement officers.
								(b)Grants
								(1)Authority to make grants
 The Director may make grants on a competitive basis to eligible entities to assist those eligible entities in acquiring behavioral health crisis response training for law enforcement officers.
 (2)ApplicationsAn eligible entity desiring a grant under this section shall submit to the Director an application at such time, in such manner, and containing or accompanied by such information, as the Director may reasonably require.
 (3)Qualification standardsThe Director shall establish and publish qualification standards for training providers. . (b)Authorization of appropriationsSection 1001(a) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10261(a)) is amended by adding at the end the following:
				
 (28)There are authorized to be appropriated to carry out part NN $5,000,000 for each of fiscal years 2019 through 2021..
			
